In a proceeding pursuant *654to Family Court Act article 10, the appeal is from an order of the Family Court, Westchester County (Schauer, Ct Atty Ref), entered December 18, 2006, which, after a permanency hearing, found that the Westchester County Department of Social Services had made reasonable efforts to make and finalize a permanency plan for the subject child.
Ordered that the order is affirmed, without costs or disbursements.
At the conclusion of a permanency hearing, the Family Court is required to enter an order indicating whether “reasonable efforts have been made to effectuate the child’s permanency plan” (Family Ct Act § 1089 [d] [2] [iii]).
During the course of the hearing, the Family Court heard testimony from witnesses as to the efforts of the Westchester County Department of Social Services (hereinafter the DSS) to address the educational, medical, and behavioral deficits of Lafvorne B., as well as to place him for adoption with his cousin. We .find no basis in the record to reverse the Family Court’s finding that the DSS had made reasonable efforts to make and finalize a permanency plan for Lafvorne.
The Law Guardian’s contention that Lafvorne’s cousin was improperly rejected as a foster parent is not properly before us. A challenge to certification of a foster home must be brought pursuant to CPLR article 78 (see Matter of Jane D. v Bane, 192 AD2d 530 [1993]). Schmidt, J.P., Santucci, Florio and Dillon, JJ., concur.